Title: To George Washington from the Cherokee Nation, 19 May 1789
From: Cherokee Nation
To: Washington, George



[Chota, Tenn., 19 May 1789]

We the Warriors, Chiefs and Representatives of the Cherokee nation resident and living in the following towns of Chota, Toquoh, Cettico, Little Telliquo Tumotly, Nioh or the Tassels’ town, Coettee, Chilhowah Tallassee, Great Telliquoh, Big Highwassa, Cheestowa, Eastanora Chatanugah, Chickamaugah, Stickoe, Ottilletaraconahah, Catatogah, Nicojackee, Tuskeegah, and Cheescheehah, our said towns lying and being on the Great Rivers of Tenasee Telliquo, Highwassa Ammoah &c. &c.

We the said warriors, representatives, and Chiefs being met at our ancient and beloved town of Chota on Tenasee at our Council Fire having considered the nature and circumstance of our Country and nation, are sorry to inform our elder brother General Washington, and the Great Council of the United States, that from the bad conduct of some of our young and inconsiderate men too much encouraged by bad white men, who too often frequent our nation under pretentions of doing us good service and keeping peace between us and our elder brothers, the Americans; have darkened our land with war, and stained our white chain of friendship with blood, but to our great joy the Great Spirit above has removed the Cloud and permits the sun to shine again in friendship upon each party, tho’ the darkness has lasted so long that our country and towns have been spoiled, our selves become naked, and suffer much with hunger.
We now make known to the great Congress of America, that our desire and intention is to live in the most perfect and strict friendship and alliance with our elder brothers the Americans: that we shall forever listen to and abide by their instructions, advice, and determination, placing the strongest confidence that the great Council is composed of such, who have eyes of pity and hearts of humanity and compassion, that they will not divest us of our rights and possessions, which our ancient fathers and predecessors have enjoyed time out of mind.
We still remember and abide by the treaty held with your Commissioners in South Carolina in the year 1785. And tho’ our hunting grounds and towns north of Tenesee and Holeson rivers is sold unto white people for to settle upon without our consent, we still hope Congress will have mercy upon us. For if our Country is all taken from us we shall not be able to raise our children, neither is there any place left for us to remove to.
We rejoice much to hear that the great Congress have got new powers and have become strong. We now hope that whatever is done hereafter by the Great Council will no more be destroyed and made small by any State.
We shall always be ready to listen with open ears and willing hearts to you or any one joined with you and to no other for protection, and regulating all matters.

We beg leave to make it known to your great and beloved Council, that we have appointed and constituted our beloved brother Bennet Ballew, to be our Chief and Representative, in and over all that part of the Cherokee nation comprehending the towns lying on the aforesaid Rivers Tenasee Highwassa, Telliquo, and Ammoah, and all lying north and northwest of said rivers and towns. That we have given and granted unto the said Bennet Ballew full powers and authorities to transact and negociate all manner of things in any wise touching, appertaining, or relating to the aforesaid towns and that part of our nation, in our behalf and in our name and stead, in the same manner and form as tho’ we were personally present ourselves in as full and ample manner to all intents and purposes and in testimony of which we have sent our great and beloved Warrior and Chief, the Rising Fawn Keeuhteetah of Great Highwassa to accompany our beloved Chief and Representative Bennet Ballew to Congress then and there to make known to your Great beloved Council the truths and sincerity of this our Instrument and Writing touching the premises and to do whatever the said Bennet Ballew may think for the good, tranquility and safety of our nation, trusting that the Great Council and Elder brothers will do us justice, quiet us in our possessions, particularly our lands lying north of the river Tenesee and Holeson, it is our hunting grounds and we have no other to get our living on. Done in Council at Chota the 19th day of May 1789.
Signed and acknowledged before us.
(Here is added the signatures of 24 Indians.)
